The appellant, Henry McSwean, was indicted, tried and convicted for arson, in willfully setting fire to and burning an inhabited dwelling.
On appeal it is held that evidence that defendant, while attempting to get another person to burn the house for him, said to such person, “I have tried to burn the house before,” ivas admissible.
It was further held, that it was proper for the court to refuse to instruct the jury that, if defendant lias proved a good character, the jury should give him the benefit of “any doubt” such character may generate; since the defendant was entitled only to any “reasonable” doubt his proven good character would generate.
The judgment of conviction is affirmed.
Opinion by
Brickell, C. J.